DETAILED ACTION

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Status of Amendment
The amendment filed on 8 October 2021 fails to place the application in condition for allowance. 
Claims 1, 5-7, 10, 12, 16-36, 39-41 and 43-45 are currently pending and under examination.

Status of Rejections
The rejection of claims 1, 5-7, 10, 12, 16-36, and 39 under 35 U.S.C. 102(a)(1) or 35 U.S.C. 103(a) are herein maintained.
Applicant’s arguments, see pgs. 20-23 of the response, filed 5 July 2022, with respect to Nakamura have been fully considered and are persuasive.  The rejection of claims 23-25 has been withdrawn. 
The rejection of claim 5 and 16 under 35 U.S.C. 112 is herein withdrawn.



Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.

Claims 1, 5-7, 10-12, 16-22, 26-30, 32-37, and 39-41 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Andrews et al (US 2012/0012209 A1).
As to claims 1 and 40-41, Andrews discloses a method of constructing an electrode cartridge configured to generate chlorine and shaped to be installed by a user of a spa into a housing mounted in the spa and comprising: 
	Forming a handle shaped to be grippable by the user (Fig. 2/3 #s 38 OR 42 which must be attached in some manner and does not preclude forming either together or separate thus satisfies said claims 40 and 41 ); 
	Mounting the first and second electrodes to extend downwardly from a bottom surface of an electrode holder such that the first and second electrodes are horizontally spaced apart so as to create a flow path form electrical current between them (Fig. 3 # 46 electrode holder with  electrodes #106 in Fig. 2); 
	Shaping the electrode holder to be slidably insertable into and silably removable from a mating housing (See Fig. 3) and 
	Positioning first and second electrical contacts positioned to on the electrode cartridge so as to come into contact with first and second electrical contacts located on the mating housing when the electrode cartridge is inserted into an in the installed position in the mating housing.([0036]-[0037]).

    PNG
    media_image1.png
    501
    452
    media_image1.png
    Greyscale


As to claim 5, Andrews discloses wherein no electrical wires enter the electrode cartridge (via its installed position above).

As to claim 6, Andrews further discloses onfiguring the electrode cartridge such that the first and second electrical contacts of the electrode cartridge constitute the only respective entry and exit points for electrical current into and out of the electrode cartridge. (See above).

As to claim 7, Andrews further discloses the flow path of electrical current through the electrode cartridge broken by the single step of pulling the electrode cartridge out of the housing via removal of the cartridge via disassembling the cartridge and the cartridge is pulled out.

As to claim 10, Andrews discloses a method of constructing an electrode cartridge configured to generate chlorine and shaped to be installed by a user of a spa into a housing mounted in the spa and comprising: 
	Forming a handle shaped to be grippable by the user (Fig. 2/3 #s 38 or 42); 
	Mounting the first and second electrodes to extend downwardly from a bottom surface of an electrode holder such that the first and second electrodes are horizontally spaced apart so as to create a flow path form electrical current between them (Fig. 3 # 46 electrode holder with  electrodes #106 in Fig. 2); 
	Shaping the electrode holder to be slidably insertable into and slidably removable from a mating housing (See Fig. 3) and 
	positioning a first electrical contact on an exterior side surface of the electrode cartridge in a position selected such that the first electrical contact will come into electrical contact with a first electrical contact located on a side surface of the mating housing when the electrode cartridge is inserted into an installed position in the mating housing; and 
	RESP. TO 18 Feb-2021 OFFICE ACTION Page 3 of 10Serial No. 16/365,253positioning a second electrical contact on an exterior side surface of the electrode cartridge in a position opposite of that of the first electrical contact and selected such that the second electrical contact will come into electrical contact with a second electrical contact located on u an opposite side surface of the mating housing when the electrode cartridge is inserted into the installed position in the mating housing.	([0036]-[0037] where the electrical supply enters, and Fig. 5A/B or 6A/Bwhere the controller is connected through top and the contacts of the housing are located on a top side which reads on the “side surface” using modular jack or plugs Note the housing is not limiting of the instant claim language and/or the housing may have several or plural parts either embodied or disembodied together which form the housing, i.e. may constitute the combined structures of 22 and the controller contacts or the like).

As to claim 16, Andrews discloses wherein no electrical wires enter the electrode cartridge (via its installed position above).

As to claim 17, Andrews further discloses onfiguring the electrode cartridge such that the first and second electrical contacts of the electrode cartridge constitute the only respective entry and exit points for electrical current into and out of the electrode cartridge. (See above).

As to claim 18, Andrews further discloses the flow path of electrical current through the electrode cartridge broken by the single step of pulling the electrode cartridge out of the housing via removal of the cartridge via disassembling the cartridge and the cartridge is pulled out.

As to claim 19, Andrews further discloses constructing the electrode holder so as to establish a wet spa water containing portion of the housing and a dry portion of the housing when the electrode cartridge is in an installed position in the housing, the first and second electrical contacts of the housing being located on a side surface of the dry portion of the housing, the dry portion of the housing being located above the wet spa water containing portion of the housing and between respective side surfaces of the housing and electrode cartridge (See annotation below); and positioning each of the first and second electrical contacts of the electrode cartridge on an outer-a side surface of the electrode cartridge in a position to respectively contact the first and second electrical contacts each located on-a said side surface of the dry portion of the housing when the electrode cartridge is in the installed position in the housing (See Fig. 5a/5b). 

    PNG
    media_image2.png
    721
    787
    media_image2.png
    Greyscale

As to claim 20 and 21, Andrews further discloses constructing the electrode holder further comprises shaping the electrode holder to have a circular perimeter and installing a seal means in said circular perimeter comprising an o-ring.

    PNG
    media_image3.png
    824
    778
    media_image3.png
    Greyscale

As to claim 22, Andrews further discloses establishing a first electrical conductor path electrically connecting said first electrode with the first electrical contact of the electrode cartridge and a second electrical conductor path electrically connecting said second electrode with the second electrical contact of the electrode cartridge such that the electrode cartridge is capable of generating chlorine by itself when the electrode cartridge is in the installed position in the housing. ([0005], [10010] describing the salt water chlorinator thus capable of generating chlorine).

As to claim 26, Andrews further discloses configuring the electrical contacts and the electrode cartridge such that upon initial installation of the electrode cartridge, the electrical contacts of the cartridge are initially positioned above and spaced vertically apart from the first and second contacts of the housing. (See Fig. 5/6).

As to claim 27, Andrews further discloses wherein the electrode cartridge is designed and constructed to be removed as a unit from the housing and thrown away (since it is removed it is thereby able to be thrown away and thus designed as such.

As to claim 28, Andrews further discloses configuring the electrode cartridge such that the first and second electrical contacts of the electrode cartridge constitute the only respective entry and exit points for electrical current into and out of the electrode cartridge. (See above).

As to claim 29, Andrews further discloses the flow path of electrical current through the electrode cartridge broken by the single step of pulling the electrode cartridge out of the housing via removal of the cartridge via disassembling the cartridge and the cartridge is pulled out.

As to claim 30, Andrews further discloses configuring the electrode cartridge as a free standing unit and such that, as a free standing unit (See exploded view in Fig. 3) thus configuring the electrode cartridge such that the first and second electrical contacts of the electrode cartridge constitute the only respective entry and exit points for electrical current into and out of the electrode cartridge. (See above).

As to claims 32 and 33, Andrews discloses wherein the electrodes are selected to generate chlorine (via being a part of a salt water chlorinator thus must be able to generate chlorine – [0010]).

As to claim 34-36, Andrews further discloses wherein each of the first and second electrical contacts of said electrode cartridge is further positioned (a) so as to be initially located above and out of electrical contact with the first and second electrical contacts located on the housing at the beginning of installation of the electrode cartridge into the housing, and (b) so as to thereafter come into electrical contact with a respective one of the first and second electrical contacts of the housing as the electrode cartridge is inserted downwardly into the housing and comes into an installed position in the housing (via installation of cartridge into the housing and subsequent connection to the cap).

As to claim 39, Andrews further discloses the electrode cartridge such that the first and second electrical contacts of the electrode cartridge constitute the only respective entry and exit points for electrical current into and out of the electrode cartridge. (See above) and further discloses the flow path of electrical current through the electrode cartridge broken by the single step of pulling the electrode cartridge out of the housing via removal of the cartridge via disassembling the cartridge and the cartridge is pulled out.

Claims 10 and 12 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Ellers (US 2019/0135661 A1).
As to claim 10, Ellers discloses a method of constructing an electrode cartridge configured to generate chlorine and shaped to be installed by a user of a spa into a housing mounted in the spa (the “configured to” language is interpreted under MPEP 2111.02 as being the intended use of the apparatus which does not further structurally define said instant claim language) and comprising: 
	Forming a handle shaped to be grippable by the user (Fig. 34 #674); 
	Mounting the first and second electrodes to extend downwardly from a bottom surface of an electrode holder such that the first and second electrodes are horizontally spaced apart so as to create a flow path form electrical current between them (Fig. 34 electrodes #662 electrode holder #762 whereas the recitation of “downwardly” is interpreted to be an orientation specific and not required to be downwardly slidable); 
	Shaping the electrode holder to be slidably insertable into and slidably removable from a mating housing (See Fig. 3) and 
	positioning a first electrical contact on an exterior side surface of the electrode cartridge (Fig. 34 #799) in a position selected such that the first electrical contact will come into electrical contact with a first electrical contact located on a side surface of the mating housing when the electrode cartridge is inserted into an installed position in the mating housing ([0433]) and 
	RESP. TO 18 Feb-2021 OFFICE ACTION Page 3 of 10Serial No. 16/365,253positioning a second electrical contact on an exterior side surface of the electrode cartridge in a position opposite of that of the first electrical contact and selected such that the second electrical contact will come into electrical contact with a second electrical contact located on u an opposite side surface of the mating housing when the electrode cartridge is inserted into the installed position in the mating housing.	(plural “metal strips” as cited above).


As to claim 12, Ellers further disclose imparting a spring bias to the first and second electrical contacts of the electrode cartridge (See Fig. 36 showing strips 799 biases)



Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.


Allowable Subject Matter
Claims 23-25 and 31 is objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.


Response to Arguments
Applicant's arguments filed 8 October 2021 have been fully considered but they are not persuasive.
In response to Applicant’s argment that the claim element “shaping…” and “positioning” on pg. 14 cannot be met because Andrews does not disclose a cartridge, this argument is not persuasive because the Examiner maintains the cartridge limitations are met as recited above.
As to Applicant’s argument on pg. 14-15 with respect to Andrews, Applicant argues that the structure 22 is the recited “mating housing” and thus cannot disclose first and second contacts on the electrode cartridge to contact the housing. This argument is not persuasive because the claim limitations do not require or limit any particular structure of the mating housing. In other words, the mating housing is claimed to be something to which the electro cartridge is “insertable into” and “slidably removable” from. The housing may have plural structures which satisfy said limitations. Andrews inserts and slides the cartridge into the housing 22 and then electrical connection is made through appropriate structures. The “inserted” step is not so limited to be a single step and encompasses the steps performed in Andrews to establish the electrical connection. 
In response to Applicant’s arguments in section V, Applicant takes issue with the citations provided by the Examiner towards “spaces” to show electrical contacts there to. Andrews clearly discloses the plates suspected are electrodes, which are shown to be delineated through the holding structure. Andrews further discloses electrical connection, which inherently must be made to function as an electrode is enabled through the top of the holding structure via the cap without removal ([0037]). Thus, these contacts are inherently in a position in which they come into contact on the mating housing while inserted, in which the claims do not preclude a) plural structures satisfying a housing and b) plural actions upon which the cartridge is inserted.
In response to Applicant’s arguments drawn towards claim 7, Applicant alleges the Examiner has fails to explain how Andrews meets the limitation in claim 7. This argument is not persuasive as the Examiner explicitly states “via dissembling the cartridge and the cartridge is pulled out”. Applicant seems to take issue with the recitation of “single” while not wanting to be bound by any substep involved in removal or the open transitional phrase of comprising. It is noted that single can encompass any number of specific action steps not limited hereto. Further, it is noted the limitation does not particularly limit the “manufacturing” of a cartridge, but rather recites a method using the cartridge.
In response to Applicant’s arguments presented in section VI, Applicant notes the decision by the PTAB in the parent case. The top contacts of Andrews are necessarily positioned on an exterior side. The recitation of “side” surface does not imply one surface from another, i.e. top surface, bottom surface, left surface, right surface, or the like. Thus the top of the cartridge is considered a side exterior surface providing the broadest reasonable interpretation of the instant claim language. The method steps of “as the electrode cartridge is inserted into an installed positioning in the mating housing” does not preclude plural method step in which the cartridge is slid into the housing then connection made to the electrical contacts a part of the housing once installed. The structure bearing the connections is properly interpreted to be apart of the totality of the housing structure thus met by the prior art. 
In response to Applicant’s arguments presented in section VII, Andrews shows where the fluid flows in Fig. 2. No fluid is shown flowing above the cartridge thus qualifying as the dry area of the housing.
In response to Applicant’s arguments presented in section VII pg. 18-19, Applicant notes the decision by the PTAB in the parent case. The top contacts of Andrews are necessarily positioned on an exterior side. The recitation of “side” surface does not imply one surface from another, i.e. top surface, bottom surface, left surface, right surface, or the like. Thus the top of the cartridge is considered a side exterior surface providing the broadest reasonable interpretation of the instant claim language. The method steps of “as the electrode cartridge is inserted into an installed positioning in the mating housing” does not preclude plural method step in which the cartridge is slid into the housing then connection made to the electrical contacts a part of the housing once installed. The structure bearing the connections is properly interpreted to be apart of the totality of the housing structure thus met by the prior art.
In response to Applicant’s arguments presented in Section VIII on pgs. 19-20, these arguments are not persuasive as the recitations do no limit the manufacturing or assembly of the entirety of the chlorine generator, rather just to the construction of an electrode cartridge. Thus, the arguments drawn towards assembly and/or limitations drawn towards the assembly do not further limit or provide structural differentiation of the method steps as claimed.
No further arguments are presented.

Conclusion
THIS ACTION IS MADE FINAL.  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the mailing date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to LOUIS J RUFO whose telephone number is (571)270-7716. The examiner can normally be reached Monday to Friday, 9 am to 5 pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Luan Van can be reached on 571-272-8521. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.




/LOUIS J RUFO/Primary Examiner, Art Unit 1795